Citation Nr: 0534481	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-37 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence was received to reopen 
a claim for service connection for Osgood-Schlatter's disease 
of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1968 and again from August 1968 to July 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which determined that 
new and material evidence was not received sufficient to 
reopen claims for service connection for PTSD and for Osgood-
Schlatter's disease of the knees.  The veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in June 2005.  A transcript of that hearing is on file.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claims for 
service connection for PTSD and for Osgood-Schlatter's 
disease of the knees, but that additional development is 
necessary regarding the underlying service connection claims.  
Accordingly, the matters of entitlement to service connection 
for PTSD and Osgood-Schlatter's disease of the knees, based 
on de novo review are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed February 2000 rating decision denied 
service connection for PTSD and determined that new and 
material evidence had not been received sufficient to reopen 
a claim for service connection for Osgood-Schlatter's disease 
of the knees.  

2.  Evidence received since the February 2000 decision 
relates to an unestablished fact (a diagnosis of PTSD) 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating a claim of service connection 
for PTSD.

3.  Evidence received since the March 2002 decision relates 
to unestablished facts (evidence of inservice aggravation of 
Osgood-Schlatter's disease of the knees) necessary to 
substantiate the claim, and it raises a reasonable 
possibility of substantiating a claim of service connection 
for Osgood-Schlatter's disease of the knees.


CONCLUSIONS OF LAW

1.  Evidence received since the February 2000 RO decision is 
new and material and a claim of service connection for PTSD 
may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  Evidence received since the February 2000 RO decision is 
new and material and a claim of service connection for 
Osgood-Schlatter's disease of the knees may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  the appellant's contentions; service medical and 
personnel records; records of VA and private treatment since 
service; a January 2004 statement from SG, M.D.; March and 
April 2004 records from JA, M.D.; and a transcript of the 
June 2005 hearing.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence 
submitted by the appellant or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, with regard to each claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he has PTSD due to stressful events 
during service and that he has Osgood-Schlatter's disease of 
the knees that is due to or aggravated by his periods of 
service.  The RO has denied service connection for both 
conditions in the past.  

In March 1971, the RO denied the claim for service connection 
for Osgood-Schlatter's disease of the knees, essentially 
finding that the knee disorder was developmental and was not 
shown to have been aggravated by service.  The veteran was 
notified of the decision and of his appellate rights, and he 
did not appeal.  The March 1971 RO decision is final.  
38 U.S.C.A. § 7105.  

In February 2000, the RO denied service connection for PTSD, 
finding, essentially, that evidence received did not show a 
diagnosis of PTSD.  The RO also found that new and material 
evidence was not received to reopen a claim for service 
connection for Osgood-Schlatter's disease of the knees. The 
veteran was notified of the decision and of his appellate 
rights, and he did not appeal.  The February 2000 RO decision 
is final.  38 U.S.C.A. § 7105.  

In March 2002, the RO once again found that new and material 
evidence had not been received to reopen the claim for 
service connection for the bilateral knee disorder.  In June 
2002, the veteran submitted a statement arguing why the 
condition was aggravated.  After the RO reconsidered the 
claim in a September 2002 rating decision, the veteran 
submitted a formal notice of disagreement in November 2002.  
That NOD would, however, also be timely to the March 2002 
denial of reopening, so the Board will consider the February 
2000 rating decision the last final decision on this claim.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

PTSD

As noted above, in February 2000, the RO denied service 
connection for PTSD on the basis that the evidence of record 
did not include a diagnosis of PTSD.    

At the time of the February 2000 decision denying service 
connection for PTSD, the record included the following:  
service medical records; a DD Form 214, which showed service 
in Vietnam, a 21 day period AWOL, and a transfer for 
hardship; the veteran's May 1999 statement claiming 
entitlement to service connection for PTSD; and a November 
1999 statement regarding inservice stressor events.  The 
record in February 2000 did not include any medical diagnosis 
of PTSD.  

Since the February 2000 RO decision, evidence received 
includes:  service personnel records; a stressor statement 
received in June 2002; records of February and April 2003 
treatment by J.A., MD, which contain a diagnosis of PTSD; and 
a transcript of the veteran's June 2005 hearing.

As the previous denial of service connection was premised on 
a finding that there was no diagnosis of PTSD, for evidence 
to be new and material in this matter, (i.e., relating to an 
unestablished fact necessary to substantiate the claim, and 
raising a reasonable possibility of substantiating the 
claim), it would have to include a diagnosis of PTSD.  Since 
the February 2000 RO decision, additional evidence has been 
received that is both new and material.  In June 2003, 
records were received showing the veteran was treated for 
psychiatric problems in February and April 2003 by J.A., 
M.D., and that the veteran was diagnosed with PTSD related to 
service.  This new evidence is thus material, since it goes 
towards a diagnosis of PTSD (an unestablished fact necessary 
to substantiate the claim), and it raises a reasonable 
possibility of doing so.  While the newly received medical 
records do not provide a definitive nexus with service (as 
the reported inservice stressors have not been verified), 
they clearly raise the possibility that the veteran has PTSD 
related to service.

As new and material evidence has been received, the claim of 
entitlement to service connection for PTSD may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.



Osgood-Schlatter's disease of the knees 

As noted above, in March 1971, the RO denied the claim for 
service connection for Osgood-Schlatter's disease of the 
knees, essentially finding that the knee disorder was 
developmental and was not shown to have been aggravated by 
service.  Subsequent RO decisions (most recently in February 
2000) found that new and material evidence along these lines 
was not received to reopen the claim.    

At the time of the last final decision on the merits in 
February 2000, the record contained the following: service 
medical records showing inservice treatment for knee 
problems; the veteran's July 1970 examination prior to 
separation, which noted Osgood-Schlatter's disease of the 
knees but showed that his lower extremities were evaluated as 
normal; and the veteran's initial claim for service 
connection in November 1970.  The record in February 2000 did 
not include any medical evidence indicating that the 
veteran's Osgood-Schlatter's disease of the knees was 
aggravated by his periods of service.  

Evidence received since the March 2002 RO decision includes: 
service personnel records; May and June 2002 statements from 
the veteran; a transcript of the June 2005 hearing; and a 
June 2000 statement from SG, M.D., with records of August 
2000 treatment for the veteran's knee problems; and a January 
2004 letter from SG, M.D.

As the previous denial of service connection was premised on 
a finding that there was no medical evidence showing 
inservice aggravation of the preservice Osgood-Schlatter's 
disease of the knees, for evidence to be new and material in 
this matter, (i.e., relating to an unestablished fact 
necessary to substantiate the claim, and raising a reasonable 
possibility of substantiating the claim), it would have to 
tend to show aggravation.  Since the February 2000 RO 
decision, additional evidence has been received that is both 
new and material.  In March 2004, a January 2004 letter was 
received from SG, M.D., in which he stated that Osgood-
Schlatter's disease of the knees was noted when the veteran 
entered into service.  He then went on to opine: "I do 
believe that rigors of basic training and service have 
aggravated his underlying preexisting condition."  He 
further stated, "I would estimate an increase in 
manifestation of symptoms of approximately 20 percent due to 
the service aggravation."  This letter clarified and 
expanded on his prior letter of June 2000.  

While the recently received medical opinion does not provide 
a definitive nexus with service (as it lacks any specific 
medical findings or supporting evidence showing which 
manifestations of the preexisting knee problem grew in 
severity due to service), it clearly raises the possibility 
that the veteran's knee disorder may have been aggravated by 
service.  This new evidence is thus material, since it goes 
towards aggravation/nexus (the unestablished fact necessary 
to substantiate the claim), and it raises a reasonable 
possibility of doing so.  

As new and material evidence has been received, the claim of 
entitlement to service connection for Osgood-Schlatter's 
disease of the knees may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent only the benefit sought on appeal is allowed.

New and material evidence having been received; the claim of 
entitlement to service connection for Osgood-Schlatter's 
disease of the knees is reopened.  To this extent only the 
benefit sought on appeal is allowed.




REMAND

The veteran has a private diagnosis of PTSD related to 
inservice stressors.  The veteran's service personnel records 
verify that he served in Vietnam as a light weapons 
infantryman from December 23, 1966, to March 22, 1967, with 
Company A, 2nd Battalion, 35th Infantry.  Beginning March 23, 
1967, the veteran's military occupational specialty (MOS) was 
switched to that of clerk-typist.  In a statement received in 
June 2002, the veteran reported inservice stressful events 
including the following: receiving small arms fire and nearly 
being hit in the head while on road guard duty on Highway 19 
from Pleiku; riding on a tank that struck a mine; and being 
hit in the neck with a tiny fragment when an explosion 
wounded his buddy.  The veteran testified most of the claimed 
stressors took place in the three-month period he served as 
an infantryman, although he indicated on a May 2002 statement 
that the last incident described above with a fragment 
occurred while he was on guard duty after his MOS was 
changed.

No attempt has been made to verify the veteran's reported 
stressor events.  The RO should contact the veteran and ask 
that he submit a detailed statement identifying with all 
possible specifics (date, location, unit, individuals 
involved, etc.), the stressful events he experienced during 
service.  Then the RO should use this information, and any 
pertinent records or information in the claims file, to 
submit a verification request letter to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) so 
that an attempt can be made to verify whether or not the 
veteran experienced the claimed events.  At least one of the 
reported stressor events involved the veteran's proximity to 
incoming fire in Vietnam, and the veteran's unit records were 
not searched to document the claimed stressor.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the United States Court 
of Appeals for Veterans Claims (Court) noted that it is not 
necessary to corroborate every detail of a stressor (such as 
the claimant's own personal involvement) under circumstances 
involving incoming enemy fire on one's unit.  See also Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  Therefore, the RO should 
emphasize to the veteran that he must provide specific 
information regarding his unit(s) and approximate dates of 
any incoming fire.  The information should be forwarded to 
USASCRUR to determine whether the unit(s) to which the 
veteran was attached were indeed exposed to incoming fire 
when he was with them.   

While the veteran has a private diagnosis of PTSD based on 
his reported (but presently unverified) stressors, there is 
no such assessment from a VA psychologist or psychiatrist.  
If a stressor event is verified, the veteran should be sent 
for a VA psychiatric examination to determine whether it is 
at least as likely as not that he has a PTSD due to a 
verified stressor event.    
    
During service, the veteran was treated on multiple occasions 
for bilateral knee problems identified as Osgood-Schlatter's 
disease.  It appears that the veteran's MOS was switched to 
accommodate this condition.  Although Osgood-Schlatter's 
disease of the knees was shown during service, service 
connection has been denied over the years due to the lack of 
any evidence showing that this developmental disease was 
aggravated by service.  The recently received opinion from 
SG, M.D., was sufficient to reopen the claim for service 
connection; however, that medical opinion alone, without 
specific medical findings and supporting evidence showing 
which manifestations of the preexisting knee problem grew in 
severity due to service, is not sufficient to warrant a grant 
of service connection.  A VA examination with a more thorough 
opinion is necessary.  Prior to any examination, any 
pertinent outstanding records of medical treatment should be 
obtained.    

For the reasons stated above, this matter is REMANDED for the 
following:

1.  Ask the veteran to submit to VA 
copies of any evidence in his possession 
relevant to these claims.

2.  Ask the veteran to complete releases 
authorizing VA to request his treatment 
records from Dr. SP (as reported in the 
statement from the veteran received 
November 1999); treatment for Osgood-
Schlatter's disease of the knees by SG, 
M.D; and psychiatric treatment by JA, 
M.D.  When making these records request, 
please advise the physicians that actual 
treatment records are needed, not 
summaries.  If any records are not 
obtained, advise the veteran of that fact 
and give him an opportunity to obtain the 
records himself.
 
3.  The veteran should also be asked to 
provide specific information regarding 
the stressor event(s) he alleges occurred 
while he served in Vietnam as a light 
weapons infantryman from December 23, 
1966, to March 22, 1967, with Company A, 
2nd Battalion, 35th Infantry. He should be 
advised that this information is critical 
to his claim. 

4.  The information the veteran provides 
in response to the request above should 
be forwarded to USASCRUR, 7798 Cissna 
Road, Springfield, Virginia 22150, for 
verification of the stressors claimed by 
the veteran, specifically whether the 
unit(s) to which he was attached came 
under enemy fire while he was with them.  
Specifically, CRUR should provide to VA 
copies of unit records for Company A, 2nd 
Battalion, 35th Infantry, for the time 
period December 23, 1966, to March 22, 
1967.

5.  If, and only if, an inservice 
stressor event is verified by the 
USASCRUR report, then the veteran should 
then be scheduled for a VA psychiatric 
examination to determine whether it is at 
least as likely as not that he has PTSD 
(under DSM-IV criteria) related to the 
verified event(s) in service.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for any opinion 
given and should reconcile the opinion 
with any competing medical evidence of 
record.      

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

6.  After obtaining the pertinent 
treatment records, the RO should schedule 
the veteran for an orthopedic 
examination.  The examiner should review 
the veteran's claims folder, noting the 
following:
?	pre-service treatment in 1966 for 
Osgood-Schlatter's disease of the 
knees, apparently verified by April 
1966 x-ray;
?	July 1966 orthopedic consultation 
report indicating no x-ray evidence 
of "O-S" disease, but slight 
tenderness over both tibial 
tubercles;
?	March 1970 orthopedic consultation 
report noting continued complaints 
of pain and assignment of a limited 
physical profile with no prolonged 
standing, walking, or squatting;
?	July 1970 separation examination 
noting the lower extremities normal; 
and
?	June 2000 and January 2004 letters 
from Dr. S.G.

Then, the examiner should provide an 
opinion as to whether it is as likely as 
not that the veteran's pre-existing 
Osgood-Schlatter's disease was aggravated 
(that is - permanently worsened) beyond 
its normal progression by his military 
service.  The examiner should explain in 
detail the rationale for any opinion(s) 
given.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

7.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal on a de novo basis.  
If either remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  



The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


